Case: 20-60756     Document: 00516214404         Page: 1     Date Filed: 02/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     February 23, 2022
                                  No. 20-60756                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Marsi Rubi Pavon-Polanco; Olban Said Banegas-Pavon,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A208 976 008
                              BIA No. A208 976 009


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          On behalf of herself and her minor child, Marsi Rubi Pavon-Polanco,
   a native and citizen of Honduras, petitions for review of the Board of
   Immigration Appeals’ (BIA) dismissing her appeal from the denial of her


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60756      Document: 00516214404           Page: 2   Date Filed: 02/23/2022




                                     No. 20-60756


   application for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). Pavon contends: she showed both past
   persecution, and a reasonable fear of future persecution, by police or
   gangsters due to her membership in a proposed social group (PSG),
   consisting of family members of her brother, who was kidnapped and
   murdered; the BIA improperly analyzed her withholding-of-removal claim;
   and she showed it is more likely than not that she will be tortured if
   repatriated.
          In reviewing the BIA’s decision, our court considers the Immigration
   Judge’s decision only to the extent it influenced the BIA. E.g., Singh v.
   Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Findings of fact, including the
   denial of asylum, withholding of removal, and CAT protection, are reviewed
   for substantial evidence. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005). Under that standard, our court may not overturn a factual finding
   unless “the evidence compels a contrary result”. Martinez-Lopez v. Barr, 943
   F.3d 766, 769 (5th Cir. 2019) (per curiam).
          The record does not compel a conclusion contrary to that of the BIA
   on whether Pavon showed the requisite nexus between her proposed PSG
   membership and the alleged persecution. See Zhang, 432 F.3d at 344
   (explaining “[a]sylum is discretionary and may be granted to ‘an alien who is
   unable or unwilling to return to his home country because of persecution or
   a well-founded fear of persecution on account of [inter alia], membership in
   a particular social group . . .’” (citation omitted)).
          The BIA used the proper higher-burden-of-proof standard to analyze
   her withholding-of-removal claim. See Revencu v. Sessions, 895 F.3d 396, 402
   (5th Cir. 2018) (explaining withholding standard).
          Finally, she has not shown that the record compels a conclusion
   contrary to that of the BIA on whether she will more likely than not be




                                           2
Case: 20-60756      Document: 00516214404          Page: 3   Date Filed: 02/23/2022




                                    No. 20-60756


   tortured if repatriated. See Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002)
   (noting “[CAT] applicant has the burden of proving [inter alia] ‘that it is
   more likely than not that he or she would be tortured if removed to the
   proposed country of removal’” (citing 8 C.F.R. § 208.16(c)(2)); Ramirez-
   Mejia v. Lynch, 794 F.3d 485, 493–94 (5th Cir. 2015) (affirming BIA’s
   conclusion petitioner did not qualify for CAT protection).
          DENIED.




                                          3